Citation Nr: 1419826	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  09-01 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Evaluation of hypertension, currently rated as 10 percent disabling.

2.  Evaluation of hypertensive cardiovascular disease, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 August 1977.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The Virtual VA claims file has been reviewed.  Other than a transcript, documents contained therein are either duplicative of those in the paper claims file or irrelevant to the issues on appeal.  The documents pertaining to the Veteran in the Veterans Benefits Management System are duplicative of those in the claims file, including the Virtual VA claims file.  

The Veteran's application to reopen the claim for service connection of peripheral vascular disease been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Hypertension requires continuous medication for control, but it is not consistently productive of diastolic pressure that is predominantly 110 or more, nor is it productive of systolic pressure that is predominantly 200 or more.

2.  Hypertensive cardiovascular disease is manifested by a workload of 5 to 7 METs, with fatigue and angina, and left ventricular dysfunction with an ejection fraction of more than 50 percent.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2013).

2.  The criteria for a disability evaluation in excess of 10 percent for hypertensive cardiovascular disease have not been met.  38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7007 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in December 2007, May 2008, October 2009, and January 2010, to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims for increased disability ratings, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of VA and private post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was also afforded VA examinations responsive to the claims for increased ratings.  The examination reports contain all the findings needed to rate the Veteran's service-connected hypertension and hypertensive cardiovascular disease, including history and clinical evaluation.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues on appeal.  

The Veteran's appeal for higher evaluations is distinguished from the facts in Proscelle v. Derwinski, 2 Vet. App. 629, 633 (1992), where no VA examination was provided during the rating claim, and a veteran specifically stated that his disability "has increased in severity [such] that I rate a higher disability," constituting at least both some assertion by the veteran and some evidence of worsening of disability since the last VA examination.  Proscelle, 2 Vet. App. at 632.  The Veteran here does not assert that his disabilities worsened since the most recent VA examinations; he merely asserts entitlement to higher disability evaluations for the rating period on appeal.  The Veteran has not submitted evidence of worsening, and the evidence of record, including the medical evidence reflecting on the severity of the disabilities on appeal, does not suggest that these disabilities worsened since the most recent VA examination, or since the most recent VA treatment records.  As there is no evidence of worsening since the last VA examination, a remand for a new VA examination is not warranted, and is not required by the VCAA.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  The Veteran has been afforded adequate examinations on the issues decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Additionally, the Veteran has not alleged that any examination is inadequate to decide the claims being adjudicated herein, so the examinations are presumed to have been adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board also observes that the undersigned VLJ, at the Veteran's February 2014 hearing, clarified the issues, explained the elements necessary to substantiate the claims, and explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and complies with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluations

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, the disability has not materially changed and a uniform evaluation is warranted. 

Hypertension

The Veteran's hypertension is currently rated as 10 percent disabling pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.  According to Diagnostic Code 7101, a 10 percent disability evaluation is warranted where diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or the individual has a history of diastolic pressure of 100 or more and requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  For the next higher 20 percent disability evaluation, diastolic pressure must be predominantly 110 or more or systolic pressure must be 200 or more.  A 40 percent disability evaluation requires diastolic pressure predominantly 120 or more, and a 60 percent disability evaluation requires diastolic blood pressure to be predominantly 130 or more.  Id.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran's hypertension most closely approximates the currently assigned 10 percent disability evaluation.  The Veteran's hypertension has required medication for, but the Veteran does not have diastolic pressure that is predominantly 110 or more, nor is the Veteran's systolic pressure predominantly 200 or more.  At the January 2008 VA examination, the VA examiner noted that the Veteran's hypertension was controlled by continuous medication; his blood pressure was 140/70.  At the January 2010 VA examination, his blood pressure was 130/80.  The VA examiner noted that, between the 2008 and 2010 VA examinations, the Veteran's blood pressure ranged from 110/70 to 151/62, and that his hypertension was controlled with medication.  Although the Veteran's systolic and diastolic blood pressure reading at a March 2010 2010 VA examination was 170/100, with medication, a review of the Veteran's VA treatment records indicates that his blood pressure readings are predominantly in the range cited by the January 2010 VA examiner.  Likewise, the Veteran testified before the undersigned that his blood pressure was 130/90.  Even when accepted as credible, the sworn testimony is evidence that is against the claim for a higher evaluation.  Therefore, the Veteran's symptomatology most closely fits within the criteria for a 10 percent disability evaluation.

In reaching this decision, the Board also considered other applicable Diagnostic Codes for his hypertension.  However, as the Veteran is already in receipt of a separate, 30 percent disability evaluation for hypertensive cardiovascular disease pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7007, that Code is not for application here.

Hypertensive Cardiovascular Disease

The Veteran's hypertensive cardiovascular disease is currently rated as 30 percent disabling pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7007.  According to Diagnostic Code 7007, a 30 percent disability evaluation is warranted where there is a workload of greater than 5 METS, but not greater than 7 METS, which results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent disability evaluation is warranted where there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent disability evaluation is warranted where there is chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  See 38 C.F.R. § 4.104, Diagnostic Code 7007.

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran's hypertensive cardiovascular disease most closely approximates the currently assigned 30 percent disability evaluation.  The Veteran does not have acute congestive heart failure, a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; there is also no left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  To the contrary, a February 2008 Medical Certificate from L. L. Y., M.D. indicates that the Veteran's left ventricular dysfunction resulted in an ejection fraction of 73 percent.  The Veteran's private and VA treatment records, as well as the VA examination reports, do not show any episodes of acute congestive heart failure.  At the January 2008 VA examination, there was no evidence of congestive heart failure or syncope; the Veteran reported fatigue, weekly angina and dizziness, and dyspnea on moderate exertion.  METs were 10, and the ejection fraction was 79 percent.  At the January 2010 VA examination, there was no evidence of dyspnea, wheezing, or non-angina chest pain.  There was also no evidence of congestive heart failure; METs were estimated as 5-7, and ejection fraction was greater than 50 percent.  The VA examiner noted that a June 2008 stress test was negative for ischemia with an ejection fraction of 64 percent.  The Board acknowledges the Veteran's complaints of episodes of fatigue, chest pain, and shortness of breath.  However,  such manifestions are consistenet with the current 30 percent evaluation and do not support an evaluation in excess of 30 percnet.   the weight of the evidence is against a rating higher than 30 percent for hypertensive cardiovascular disease.  

Extraschedular Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's hypertension and hypertensive cardiovascular disease are fully contemplated by the applicable rating criteria.  As shown above, the rating criteria include symptoms, which were addressed in the VA examination reports and which provided the basis for the disability ratings assigned for the period on appeal.  In any event, the evidence does not reflect that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of extraschedular ratings for the Veteran's hypertension and hypertensive cardiovascular disease is not warranted.  38 C.F.R. § 3.321(b)(1).

In the absence of exceptional factors associated with hypertension and hypertensive cardiovascular disease, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 


ORDER

A disability rating in excess of 10 percent for hypertension is denied.  

A disability rating in excess of 30 percent for hypertensive cardiovascular disease is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


